842 So.2d 609 (2002)
Larry Darnell COLE
v.
STATE of Alabama.
CR-00-1103.
Court of Criminal Appeals of Alabama.
June 28, 2002.
*610 Glenn L. Davidson, Mobile, for appellant.
William H. Pryor, Jr., atty. gen., and E. Vincent Carroll, deputy atty. gen., for appellee.

On Remand from the Alabama Supreme Court
COBB, Judge.
The prior judgment of this Court has been reversed and the cause remanded by the Supreme Court of Alabama. See Ex parte Cole, 842 So.2d 605 (Ala.2002). In compliance with the Supreme Court's opinion, we reverse the judgment of the circuit court as it concerns second-degree robbery. This cause is remanded for further proceedings consistent with the Supreme Court's opinion.
REVERSED AND REMANDED.
McMILLAN, P.J., and BASCHAB, SHAW, and WISE, JJ., concur.